Citation Nr: 0216021	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  98-19 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from March 1971 to May 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Boston, Massachusetts Regional Office 
(RO) that denied the veteran's claim for service connection 
for PTSD.  

On August 28, 2002, a hearing was held in Washington, D.C., 
before the undersigned, who is a Member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 2002).  A 
transcript of the hearing is in the file.

The Board notes that the veteran has raised an increased 
rating claim for his service connected skin condition in 
August 2002.  Further, in a statement received in August 
2002, the veteran requested "full disability compensation" 
for a rectal condition.  These issues are not inextricably 
intertwined with the current appeal.  As no action has been 
taken, they are referred to the RO for the appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for PTSD has been obtained by the RO.

2.  The veteran has a diagnosis of PTSD, medically linked to 
an in service event; the occurrence of the veteran's alleged 
stressor is supported by credible evidence.

3.  It is at least as likely as not that the veteran 
currently has from PTSD resulting from an in service 
stressor.

CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103A 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for service connection for PTSD.  Thus, no further 
assistance to the veteran is required to comply with the duty 
to assist him as to this issue, in particular due to the 
decision in this case.  See 38 U.S.C.A. § 5103A (West Supp. 
2002).  In this regard there has been notice as to 
information needed, treatment records have been obtained, 
examinations have been provided, Social Security 
Administration records have been received, information from 
the National Archives and Records Administration and U. S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
has been obtained and there have been rating decisions and a 
statement of the case sent to the veteran.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent to 
the veteran.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2002).  These regulations provide no additional 
duties, are not more favorable to the veteran than the 
statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  

The veteran and his representative through letters and 
statements of the case with supplements thereto, have been 
notified as to evidence and information necessary to 
substantiate the claim.  The discussions in the rating 
decisions, the statement of the case (SOC), the supplemental 
statements of the case (SSOC), and letters sent to the 
veteran collectively informed the veteran of what evidence he 
must obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, it 
appears that all pertinent evidence has been obtained.  
Therefore, there is no evidence that there are additional 
records that should or could be obtained, nor is there 
evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 and 
Supp. 2002); 38 C.F.R. § 3.303(a) (2001). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and an in-service stressor.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304 (d),(f) 
(2001); Gaines v. West, 11 Vet. App. 353, 357-58 (1999).  The 
Court of Appeals for Veterans Claims (Court) has held that it 
is the distressing event, rather than the mere presence in a 
"combat zone" which constitutes a valid stressor for 
purposes of supporting a diagnosis of PTSD.  Zarycki v. 
Brown, 6 Vet. App. 99 (1993).  In Moreau v. Brown, 9 Vet. 
App. 389, 394- 95 (1996), the Court set forth the analytical 
framework for establishing the presence of a recognizable 
stressor which is the essential prerequisite to support a 
diagnosis of PTSD, that is; (1) whether the evidence 
demonstrates that stressful events occurred and (2) whether 
the stressful events are sufficient to support a diagnosis of 
PTSD.

In this case, the veteran is claiming service connection for 
PTSD and has a reported stressor of being on a plane to 
England from Virginia in service in March 1973 which has been 
described as rough flight, involving turbulence and flying 
through lightning.  He has reported that he was treated for 
hemorrhoids immediately following the flight.  Various VA 
treatment records show a current diagnosis of PTSD based on 
the described plane flight stressor, including in a 
psychological assessment dated in August 1999 and agreed with 
by a psychiatrist in January 2002.  The service medical 
records show that in March 1973, the veteran was treated in 
England for hemorrhoids.  Treatment records prior to March 
1973 show the veteran was in Virginia.  At a December 1978 
hearing at the RO regarding a claim related to hemorrhoids, 
the veteran described the flight in March 1973 and noted that 
it was "bouncy".  Social Security Administration records 
and VA treatment records in the mid-1980s show the veteran 
had nightmares, depression, and suicidal ideation related to 
a rough flight in service in March 1973.  At that time, the 
veteran was not claiming service connection for PTSD.  

While it is noted that the veteran has other psychiatric 
diagnoses, and that a USASCRUR report indicated that a mishap 
on a flight was unable to be verified, resolving all 
reasonable doubt in the favor of the veteran, the Board finds 
that the evidence is at least in equipoise that the veteran 
has PTSD which is related to his service, in particular as 
the details regarding the flight were initially described 
close in time to the incident and were provided independently 
from a claim for benefits for PTSD.  In summary, the Board 
finds that the evidence supports the veteran's claim.  
38 C.F.R. § 3.102 (2002).


ORDER

Entitlement to service connection for PTSD is granted.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

